Citation Nr: 1409036	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  12-32 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for service connection the cause of the Veteran's death.  



WITNESSES AT HEARING ON APPEAL

Appellant and niece


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The Veteran had recognized guerilla service from May 1945 to April 1946.  He died in 2007.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Manila, Republic of the Philippines Regional Office (RO) of the Department of Veterans Affairs (VA) that found that new and material evidence had not been received to reopen a claim for service connection for the cause of the Veteran's death.  

The appellant testified at a personal hearing before the undersigned Veterans Law Judge at the RO in February 2013.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran's claims file includes a completed a VA Form 2-22, Appointment of Service Organization as Claimant's Representative, in favor of Disabled American Veterans signed by the Veteran in January 1961.  The appellant has proceeded through the claims process without a representative.  In a July 2013 letter sent to the Board, she stated that she wanted to appoint Disabled American Veterans to represent her at the Board about her claim for benefits.  However, there is no completed current VA Form 21-22 in favor of Disabled American Veterans signed by the appellant in the file.  

Accordingly, the case is REMANDED for the following action:
1.  Inform the appellant that she has must complete a VA Form 21-22 in favor of Disabled American Veterans if she wants a representative before the Board.  Supply her with a copy of that form.  Allow her the opportunity to appoint and consult with her chosen representative. 

2.  Then readjudicate the claim.  If the decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

